Name: Commission Regulation (EC) No 1697/2001 of 27 August 2001 derogating from Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops, as regards the area payments for certain arable crops and the payments for set-aside for the 2001/02 marketing year to producers in Portugal and to certain producers in Spain
 Type: Regulation
 Subject Matter: plant product;  economic policy;  agricultural structures and production;  Europe;  agricultural policy
 Date Published: nan

 Avis juridique important|32001R1697Commission Regulation (EC) No 1697/2001 of 27 August 2001 derogating from Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops, as regards the area payments for certain arable crops and the payments for set-aside for the 2001/02 marketing year to producers in Portugal and to certain producers in Spain Official Journal L 230 , 28/08/2001 P. 0006 - 0007Commission Regulation (EC) No 1697/2001of 27 August 2001derogating from Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops, as regards the area payments for certain arable crops and the payments for set-aside for the 2001/02 marketing year to producers in Portugal and to certain producers in SpainTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops(1), as last amended by Regulation (EC) No 1038/2001(2), and in particular Article 9 thereof,Whereas:(1) Under the third indent of the second paragraph of Article 9 of Regulation (EC) No 1251/1999, the Commission may allow Member States, subject to the budgetary situation, to authorise, by way of derogation from Article 8(1), payments prior to 16 November (the normal payment date) in certain regions of up to 50 % of the area payments and the payment for set-aside in years in which exceptional climatic conditions have so reduced yields that producers face severe financial difficulties.(2) The production of arable winter crops in Spain and Portugal has been affected by severe winter rains and by dry winds associated with exceptionally high temperatures during and after the flowering period. This exceptional situation has resulted in an exceptionally low average yield.(3) Some producers are in severe financial difficulties as a result.(4) This being the case in Portugal, and in view of the budgetary situation, that country should be authorised to make, before 16 November 2001, advance payments of area aid for cereals other than maize and advance payments of set-aside aid for the 2001/02 marketing year.(5) In the case of Spain, the exceptional weather conditions have sharply reduced yields in the "secano" regions, causing particularly severe financial difficulties for the producers operating under the simplified system as referred to in Article 6(7) of Regulation (EC) No 1251/1999, most of whom are small producers.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 11. By way of derogation from Article 8(1) of Regulation (EC) No 1251/1999, an advance payment in respect of the 2001/02 marketing year amounting to 50 % of the area payments for cereals, other than maize, and 50 % of the payments for set-aside may be made with effect from 1 September 2001 to Portuguese producers and also to Spanish producers operating under the simplified system referred to in Article 6(7) of Regulation (EC) No 1251/1999 in the "secano" regions.2. The advance payment provided for in paragraph 1 may be paid only if, on the day of payment, the producer in question is found to be eligible for it.3. Spain and Portugal shall make the advance payment to producers no later than 15 October 2001.4. When calculating the final area payment to the producers who receive the advance, the competent authority shall take account of:(a) any reduction in the producer's eligible area;(b) any advance paid under this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 August 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 1.(2) OJ L 145, 31.5.2001, p. 16.